


110 HR 6820 IH: WATER Study Act of

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6820
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mrs. McCarthy of New
			 York (for herself, Ms.
			 Baldwin, and Ms. Schwartz)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Administrator of the Environmental
		  Protection Agency to conduct a study of the presence of pharmaceuticals and
		  personal care products in drinking water supplies in the United States, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Water Assessment and Treatment Evaluation Research Study
			 Act of 2008 or the WATER Study Act of
			 2008.
		2.Presence of
			 pharmaceuticals and personal care products in drinking water supplies of the
			 United States
			(a)StudyThe
			 Administrator of the Environmental Protection Agency, in consultation with
			 appropriate government agencies (including the National Institute of
			 Environmental Health Sciences and the United States Geological Survey), shall
			 conduct a study of the presence of pharmaceuticals and personal care products
			 (in this section referred to as PPCPs) in drinking water
			 supplies in the United States.
			(b)Examination of
			 wastewater effluent and run-off from agricultural operationsIn
			 identifying sources of PPCPs under the study, the Administrator shall examine
			 wastewater effluent and run-off from agricultural operations.
			(c)Reports
				(1)In
			 generalThe Administrator
			 shall submit to Congress an initial, interim, and final report on the results
			 of the study conducted under this section.
				(2)Initial
			 reportThe initial report shall be submitted not later than one
			 year after the date of enactment of this Act and shall at a minimum—
					(A)identify PPCPs
			 that have been detected in the drinking water supplies of the United States and
			 the levels at which such PPCPs have been detected;
					(B)identify the sources of PPCPs in the
			 drinking waters of the United States; and
					(C)identify and
			 evaluate methods to regularly monitor the levels of PPCPs in the drinking water
			 of the United States.
					(3)Interim
			 reportThe interim report shall be submitted not later than 3
			 years after the date of enactment of this Act and shall at a minimum—
					(A)identify the
			 effects of PPCPs in drinking water supplies and other waters of the United
			 States on human health and aquatic life at the levels at which PPCPs have been
			 detected;
					(B)identify methods
			 and techniques to safely and properly dispose of unused PPCPs;
					(C)identify and
			 evaluate methods to remove PPCPs from the drinking water supplies of the United
			 States;
					(D)identify and
			 evaluate ways to improve the treatment of water discharged from wastewater
			 treatment plants, including the environmental and economic costs of these
			 methods.
					(4)Final
			 reportThe final report shall be submitted not later than 5 years
			 after the date of enactment of this Act and shall at a minimum—
					(A)identify the
			 effects of long-term exposure to PPCPs;
					(B)identify levels at
			 which the PPCPs identified in the initial report become harmful to
			 humans;
					(C)identify the
			 effects on humans of interactions between PPCPs identified in the initial
			 report; and
					(D)include all
			 information required by the initial report and interim report along with any
			 updated information that is available on those requirements.
					(5)Inclusion of
			 available informationIf the Administrator has information
			 required for a report under paragraph (3) or (4) at the time of submission of
			 an earlier report under this subsection, the Administrator shall include the
			 information in the earlier report.
				(d)Pharmaceuticals
			 and personal care products definedIn this section, the terms
			 pharmaceuticals and personal care products and
			 PPCPs mean products used by individuals for personal health or
			 cosmetic reasons, including soaps and shampoos, or used by agribusiness to
			 enhance growth or health of livestock.
			
